Order filed October 4, 2016




                                       In The

                       Fourteenth Court of Appeals
                                    ____________

                                NO. 14-16-00159-CV
                                    ____________

           FREEDMEN'S TOWN ASSOCIATION, INC., Appellant

                                          V.

      HARRIS COUNTY, ET AL, AS OF HARRIS COUNTY, CITY OF
             HOUSTON, HOUSTON ISD, AND HCCS, Appellees


                       On Appeal from the 189th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2014-67711

                                     ORDER

      Appellant’s brief was due July 25, 2016. No brief or motion for extension of
time has been filed.

      Unless appellant files a brief with this court on or before October 25, 2016,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM